In the

United States Court of Appeals
                For the Seventh Circuit

No. 12-3820

S IKIRU A DEYEYE,
                                                  Plaintiff-Appellant,
                                  v.

H EARTLAND S WEETENERS, LLC,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
     No. 1:11-cv-01115-WTL-TAB—William T. Lawrence, Judge.



        A RGUED M AY 30, 2013—D ECIDED JULY 31, 2013




   Before SYKES and H AMILTON , Circuit Judges, and
S TADTMUELLER, District Judge.
  H AMILTON, Circuit Judge. Title VII of the Civil Rights
Act of 1964 prohibits discrimination in employment on
the basis of religion. Among other consequences, the
law requires a covered employer to provide a rea-



  The Honorable J.P. Stadtmueller of the Eastern District
of Wisconsin, sitting by designation.
2                                              No. 12-3820

sonable accommodation for an employee’s request to
participate in a religious observance or practice if an
accommodation would not cause the employer undue
hardship. Plaintiff Sikiru Adeyeye made such a request
to his former employer, defendant Heartland Sweeteners,
LLC, after his father’s death. Adeyeye is a native of
Nigeria who moved to the United States in 2008. He
requested several weeks of unpaid leave so he could
travel to Nigeria to lead his father’s burial rites. He ex-
plained to Heartland that his participation in the
funeral ceremonies was “compulsory” and that if he
failed to lead the burial rites, he and his family
members would suffer at least spiritual death. Heartland
denied Adeyeye’s request, but he traveled to Nigeria
for the ceremonies anyway. He was fired when he
returned and reported to work.
  Adeyeye filed this suit under Title VII for failure to
accommodate his religion. The district court granted
summary judgment for Heartland, finding that
Adeyeye’s two written requests did not present evi-
dence sufficient for a reasonable jury to find that he
had provided Heartland notice of the religious character
of his request for unpaid leave. We disagree. Whether
or not Adeyeye’s letters might have justified holding as
a matter of law that they provided sufficient notice of
the religious nature of his request (a question we do
not decide), they certainly are sufficient to present a
genuine issue of material fact regarding whether
Heartland had notice of the religious nature of the re-
quest. We also find that genuine issues of material
fact prevent us from affirming summary judgment on
No. 12-3820                                                3

any of the other grounds argued by Heartland. We
reverse the district court’s judgment and remand for
further proceedings consistent with this opinion.


I. Religious Accommodation Claims Under Title VII
  Title VII prohibits employers from discriminating
against employees and job applicants based on their
religion. 42 U.S.C. § 2000e-2(a). The statutory definition
of “religion” in Title VII is drafted as an unusual blend.
It combines a broad substantive definition of religion
with an implied duty to accommodate employees’
religions and an explicit affirmative defense for failure-to-
accommodate claims if the accommodation would
impose an undue hardship on the employer. The
statutory definition reads: “The term ‘religion’ includes
all aspects of religious observance and practice, as well
as belief, unless an employer demonstrates that he is
unable to reasonably accommodate to [sic] an em-
ployee’s or prospective employee’s religious observance
or practice without undue hardship on the conduct of
the employer’s business.” 42 U.S.C. § 2000e(j).
   United States v. Seeger provides a helpful definition
of religion: The test “is whether a given belief that is
sincere and meaningful occupies a place in the life of
its possessor parallel to that filled by the orthodox belief
in God.” 380 U.S. 163, 165–66 (1965). In interpreting
what qualifies as religion under the broad statutory
definition of Title VII, we have endorsed this standard
that was used in Seeger to interpret the federal statute
exempting conscientious religious objectors from military
4                                                 No. 12-3820

conscription, finding that the definition serves equally
well for the purposes of Title VII. See Redmond v. GAF
Corp., 574 F.2d 897, 901 n.12 (7th Cir. 1978) (explaining that
a religious belief is a belief that is considered religious “in
[the] person’s own scheme of things” and is “sincerely
held”). The broad definition applies to all religious
beliefs that are sincerely held: “In such an intensely
personal area, of course, the claim of the registrant that
his belief is an essential part of a religious faith must be
given great weight. . . . The validity of what he believes
cannot be questioned. Some theologians, and indeed some
examiners, might be tempted to question the existence
of the registrant’s ‘Supreme Being’ or the truth of his
concepts. But these inquiries are foreclosed to Govern-
ment.” Seeger, 380 U.S. at 184 (reviewing criminal con-
victions for men claiming conscientious objections to
military conscription).
  Thus, a genuinely held belief that involves matters of
the afterlife, spirituality, or the soul, among other possi-
bilities, qualifies as religion under Title VII. See Kaufman
v. McCaughtry, 419 F.3d 678, 681 (7th Cir. 2005) (“[W]hen
a person sincerely holds beliefs dealing with issues of
ultimate concern that for her occupy a place parallel to
that filled by God in traditionally religious persons,
those beliefs represent her religion.”) (internal quota-
tions and ellipses omitted).1 There are three factors to


1
  The incorporation of some form of deity or deities into a
belief system is not required for Title VII protection, which
                                                (continued...)
No. 12-3820                                                  5

consider when determining whether a belief is in fact
religious for purposes of Title VII: (1) the belief necessitat-
ing the accommodation must actually be religious, (2) that
religious belief must be sincerely held, and (3) accom-
modation of the employee’s sincerely held religious
beliefs must not impose an undue hardship on the em-
ployer. Redmond, 574 F.2d at 901 n.12.
  To prove a Title VII claim for failure to accommodate
religion, an employee must prove three things: (1) “the
observance or practice conflicting with an employment
requirement is religious in nature;” (2) the employee
“called the religious observance or practice to [the] em-
ployer’s attention;” and (3) “the religious observance
or practice was the basis for [the employee’s] discharge
or other discriminatory treatment.” Porter v. City of
Chicago, 700 F.3d 944, 951 (7th Cir. 2012) (internal quota-
tions omitted). If the employee shows these elements,
the burden then shifts to the employer to show that it
could not accommodate the employee’s religious belief
or practice without causing the employer undue hard-
ship. Baz v. Walters, 782 F.2d 701, 706 (7th Cir. 1986). With
these background principles in mind, we turn to
the evidence Adeyeye presented to support his claim
of religious discrimination based on the failure to ac-
commodate his need to participate in burial rites for
his father.



1
  (...continued)
recognizes atheism as a religion. Reed v. Great Lakes Cos.,
330 F.3d 931, 934 (7th Cir. 2003).
6                                               No. 12-3820

II. The Summary Judgment Issues
  We review a district court’s grant of a summary judg-
ment motion de novo. Porter, 700 F.3d at 950. The non-
moving party is entitled to the benefit of conflicts in
the evidence and all reasonable inferences that could
be drawn in his favor. We must reverse if a genuine
issue of material fact exists that would allow a rea-
sonable jury to find in favor of the non-moving party.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–51 (1986);
Forrest v. Prine, 620 F.3d 739, 742–43 (7th Cir. 2010). To
determine whether genuine issues of material fact exist,
we ask if “the evidence presents a sufficient disagree-
ment to require submission to a jury or whether it is so
one-sided that one party must prevail as a matter of
law.” Anderson, 477 U.S. at 251–52.
  Adeyeye’s claim for failure to accommodate his
religion is straightforward. He asserts that his request
for unpaid leave was motivated by his own genuine,
sincerely held religious beliefs that he had to perform
his father’s burial rites. He provided employer
Heartland ample notice that he sought unpaid leave
for religious reasons. He then missed work to perform
the burial rites and was fired because of this absence.
  The district court did not reach the religious belief
or cause elements of Adeyeye’s claim, finding only that
he did not provide sufficient evidence that Heartland
had notice of the religious nature of his request for
leave. We address first our disagreement with the
district court’s conclusion on the notice element.
Because Heartland argues that we should affirm the
No. 12-3820                                              7

district court’s judgment on other grounds that were
argued both in the district court and on appeal, we
also address whether Adeyeye offered sufficient
evidence of his sincere religious beliefs, whether his
religious practice caused his termination, and finally
whether Heartland showed as a matter of law that
any possible accommodation would have imposed
an undue hardship on it.


 A. Notice
  To prove his claim of failure to accommodate his
religion, Adeyeye must show that he “called the
religious observance or practice to [his] employer’s at-
tention.” Porter, 700 F.3d at 951; Redmond, 574 F.2d at
902 (“The employee has the duty to inform his employer
of his religious needs so that the employer has notice
of the conflict.”). As we have explained before, religion
is not necessarily immediately apparent to others, and
employers are “not charged with detailed knowledge of
the beliefs and observances associated with particular
sects.” Reed v. Great Lakes Cos., 330 F.3d 931, 935–36 (7th
Cir. 2003). As a result, an employee who wants to
invoke an employer’s duty to accommodate his
religion under Title VII must give the employer fair
notice of his need for an accommodation and the
religious nature of the conflict. Id. (affirming summary
judgment for employer where employee failed to give
employer fair warning of conflict between religion
and employment requirements). At the same time,
an “employer cannot shield itself from liability . . . by
8                                             No. 12-3820

intentionally remaining in the dark.” Xodus v. Wackenhut
Corp., 619 F.3d 683, 686 (7th Cir. 2010) (internal
quotations omitted).
  An employee may say in so many words, “I need to
take unpaid leave to comply with a religious duty.”
That would certainly be clear enough, but Title VII
has not been interpreted to require adherence to a
rigid script to satisfy the notice requirement. Quite the
contrary: Title VII is a remedial statute that
we construe liberally in favor of employee protection.
Title VII, like the Americans with Disabilities Act, was
written to deal with real communications between em-
ployees and managers, and the law expects both to
be reasonable. The employee must make the request
reasonably clear so as to alert the employer to the fact
that the request is motivated by a religious belief.
The employer, in turn, must be alert enough to grasp
that the request is religious in nature. If the employer
is not certain, managers are entitled to ask the employee
to clarify the nature of this request.
  In light of the need for fair notice and the employer’s
reciprocal duty to pay attention to requests for religious
accommodation, let’s look at Adeyeye’s first written
request for leave, dated July 19, 2010:
    I hereby request for five weeks leave in order to
    attend funeral ceremony of my father. This is very
    important for me to be there in order to participate
    in the funeral rite according to our custom and tradi-
    tion. The ceremony usually cover from three to
    four weeks and is two weeks after the burial, there
No. 12-3820                                               9

   is certain rite[s] that all of the children must partici-
   pate. And after the third week, my mother will
   not come out until after one month when I have to
   be there to encourage her, and I have to [k]ill five
   goats, then she can now come out. This is done com-
   pulsory for the children so that the death will not
   come or take away any of the children’s life. I will
   appreciate if this request is approved.
After this request was denied, Adeyeye wrote a
second request dated September 15, 2010, in which he
reduced his request from five weeks of unpaid leave to
one week of (already earned) vacation and three weeks
of unpaid leave:
   I hereby request for my one week vacation and
   three weeks leave in order to attend the funeral cere-
   mony of my father in my country, Nigeria — Africa,
   which is taking place by October next month. This
   is the second time I will inform you and request
   for this travelling trip from the company but no
   reply to this matter. Nevertheless, the burial will be
   taking place by October next month and I have to
   be there and involved totally in this burial ceremony
   being the first child and the only son of the family.
   I therefore request for this period stated above for
   this trip and back to my work by November 4th,
   2010. Your help towards this matter will highly be
   appreciated.
  These requests to Heartland would allow a reasonable
jury to find that Adeyeye gave sufficient notice of the
religious nature of his request for unpaid leave. His
10                                             No. 12-3820

first request referred to a “funeral ceremony,” a “funeral
rite,” and animal sacrifice. He explained that participa-
tion in the funeral ceremonies was “compulsory” and
that the spiritual consequence of his absence would be
his own and family members’ deaths. A reasonable
jury could certainly find that the letter’s multiple refer-
ences to spiritual activities and the potential con-
sequences in the afterlife provided sufficient notice
to Heartland that Adeyeye was making a religious re-
quest. The second request was not as specific as the
first, but referred to a funeral ceremony and burial cere-
mony and the importance of his attendance as the
first child and only son. At least when read with the
first letter in mind, it also conveyed a religious request
with sufficient clarity to preclude summary judgment
on the issue.
  We recognize, of course, that the religious beliefs and
practices Adeyeye referred to are not as familiar as
beliefs and practices closer to the modern American
mainstream. But the protections of Title VII are not
limited to familiar religions. See Redmond, 574 F.2d at
900–01 (Title VII protects conduct that is “religiously
motivated” and includes “all forms and aspects of religion,
however eccentric”), quoting Cooper v. General Dynamics,
533 F.2d 163, 168 (5th Cir. 1976). If the managers who
considered the request had questions about whether
the request was religious, nothing would have pre-
vented them from asking Adeyeye to explain a little
more about the nature of his request without risking
the sort of hostility to an employee’s religion that was
at issue in Venters v. City of Delphi, 123 F.3d 956, 972
No. 12-3820                                            11

(7th Cir. 1997) (reversing summary judgment for
employer where supervisor made clear his expectations
that employee needed to share supervisor’s religious
beliefs and values), or Shapolia v. Los Alamos Nat’l Lab.,
992 F.2d 1033, 1037 (10th Cir. 1993) (affirming sum-
mary judgment for employer; employee failed to show
supervisors’ hostility to his religion motivated decision
to fire him). The law leaves ample room for dialogue
on these matters. The district court erred by granting
summary judgment on the question of notice.


 B. Sincerely Held Religious Belief
  Heartland argues in the alternative that it is entitled
to summary judgment because Adeyeye did not
participate in his father’s funeral rites based on a
sincere religious belief of his own but acted instead
based on his perceived duties as a son, duties that are
not protected by Title VII. The difference is important
because only religious beliefs, observances, and prac-
tices must be accommodated. And it is not enough for
the belief to be religious in nature, it must also be the
employee’s own religious belief. As Heartland argues,
therefore, if Adeyeye was observing his father’s religious
beliefs only to fulfill his own personal filial duty or
to honor his father, Title VII would not require a
religious accommodation because the request would not
be driven by Adeyeye’s own personal religious beliefs,
observances, or practices.
  To satisfy this element of his claim, Adeyeye must
present evidence that would allow a reasonable jury to
12                                              No. 12-3820

find that (1) “the belief for which protection is sought
[is] religious in [the] person’s own scheme of things”
and (2) that it is “sincerely held.” Redmond, 574 F.2d at
901 n.12 (internal quotations omitted). The district court
did not decide this issue. Heartland contends that the
undisputed evidence shows that Adeyeye does not sin-
cerely believe in the religion that requires these burial
rites but was acting instead out of a filial duty that
Title VII does not recognize or protect. We disagree.
   The evidence presented by Adeyeye and discussed
below is sufficient to show that Adeyeye’s religious
request to attend his father’s funeral in Nigeria so that he
could perform specific rites, traditions, and customs
was borne from his own personally and sincerely held
religious beliefs. That is to say, a jury could find that
for Adeyeye to observe his religion appropriately,
it was necessary for him to participate in the burial cere-
monies. Adeyeye has argued this from the beginning,
so challenges to his evidence on this element focus
on whether or not Adeyeye’s claim that his religion
compelled him to participate in the burial rites was
in fact sincere.
  In our view, the issue is Adeyeye’s sincerity, but that
does not require a deep analysis of his conscious
and/or subconscious reasons or motives for holding
his beliefs. As Adeyeye’s counsel aptly noted in oral
argument, the prospect that courts would begin to
inquire into the personal reasons an individual has
for holding a religious belief would create a slippery
slope we have no desire to descend. Has the plaintiff
had a true conversion experience? Is he following
No. 12-3820                                             13

religious practices that are embedded in his culture and
family upbringing? Is he making Pascal’s coldly rational
wager to believe in God based on his self-interest?
These questions are simply not an appropriate or
necessary line of inquiry for courts. We are not and
should not be in the business of deciding whether a
person holds religious beliefs for the “proper” reasons.
We thus restrict our inquiry to whether or not the
religious belief system is sincerely held; we do not
review the motives or reasons for holding the belief
in the first place.
   Adeyeye was born in Nigeria and lived there until
he moved to the United States as a legal permanent
resident in 2008. In his deposition testimony and dec-
laration, Adeyeye explained that his family’s religion is
a blend of Christianity and customs, traditions, and
ceremonial rites developed in his Nigerian village. As
a part of this religion, the specific dictates of each
family’s religious practice are identified, determined,
and required by the father or male head of the house-
hold. Thus, participating in the rites and traditions iden-
tified by his father is a necessary part of Adeyeye’s reli-
gious observance. Adeyeye explained this in his dep-
osition: “I have to go to Nigeria to go to perform
my rites. Being — my rites — what I mean by rite, we
have a customary rite, our whole culture. So being the
main child of the family, so I have to go there and
perform a rite.”
  Adeyeye identified these religious rites in his letters
requesting unpaid leave, quoted above, as well as in his
14                                              No. 12-3820

deposition and declaration. They included leading an
extended procession through the village, animal sacrifice
in the form of killing five goats, and cutting off his
mother’s hair and anointing her head twice with snail
oil while she remained secluded in her home for one
month of mourning until Adeyeye coaxed her to exit
her home and to reenter society.
  Under Title VII’s broad and intentionally hands-off
definition of religion, such beliefs and practices are pro-
tected from discrimination. “A personal religious faith
is entitled to as much protection as one espoused by
an organized group.” Vinning-El v. Evans, 657 F.3d 591,
593 (7th Cir. 2011). It is not within our province to
evaluate whether particular religious practices or obser-
vances are necessarily orthodox or even mandated by
an organized religious hierarchy. “Courts should not
undertake to dissect religious beliefs because the
believer admits that he is ‘struggling’ with his position or
because his beliefs are not articulated with the clarity
and precision that a more sophisticated person might
employ.” Thomas v. Review Bd. of Indiana Employment
Sec. Division, 450 U.S. 707, 715 (1981).
  Title VII and courts also do not require perfect consis-
tency in observance, practice, and interpretation when
determining if a belief system qualifies as a religion or
whether a person’s belief is sincere. These are matters
of interpretation where the law must tread lightly. “Par-
ticularly in this sensitive area, it is not within the
judicial function and judicial competence to inquire
whether the petitioner or his fellow worker more
correctly perceived the commands of their common
No. 12-3820                                               15

faith. Courts are not arbiters of scriptural interpretation.”
Id. at 716; see also Grayson v. Schuler, 666 F.3d 450, 454–55
(7th Cir. 2012) (“[A] sincere religious believer doesn’t
forfeit his religious rights merely because he is not scrupu-
lous in his observance; for where would religion be with-
out its backsliders, penitents, and prodigal sons?”).
  Adeyeye has presented sufficient evidence for a jury
to find that he was acting on the basis of his own,
sincere, religious beliefs. Arguing to the contrary, Heart-
land relies heavily on the following exchange in his
deposition:
    Q: So the rites and customs that you referred to
       earlier, those are separate from your Christian
       beliefs?
    A: Yeah. That’s what they believe, that is my father’s
       belief.
    Q: That was your father’s belief?
    A: My father.
    Q: Not your belief?
    A: Yeah.
The first problem with this exchange is that the last
and supposedly decisive answer is completely ambigu-
ous. The question was an informal fragment. Suppose we
reasonably interpret it as asking, “Was that not your
belief?” The negative form of the question still makes the
response “Yeah” inconclusive. Did he mean “yes, it was
not my belief,” or “yes, it was my belief”?
  Even if we overlook the ambiguous exchange and
interpret it as Heartland suggests, it is not the only evi-
16                                                No. 12-3820

dence on the question. In response to the questions
before and after the quoted exchange, Adeyeye
explained that upon immigration to the United States, he,
as head of his household, identified the religious rites
and traditions his immediate family would observe
and that these practices were not identical to the
religious practices his family observes in Nigeria. He
also made clear, however, that this is consistent with
an inter-generational form of faith and practice where
part of the belief system is that the head of each house-
hold has the privilege and responsibility of determining
the family’s exact practices. Adeyeye clarified this
further in his declaration: “The Christian religion in
which I was raised incorporates the traditional rites
and customs of my village and family. Under these tradi-
tions, my father, as the head of the family, determined
the religious practices, beliefs and customs for his house-
hold. I believe that I was spiritually compelled to follow
these practices, beliefs, and customs in connection with
the death and burial of my father.” 2
  Adeyeye also testified about the spiritual consequences
of his failure to carry out his father’s burial rites: “I
believe I was compelled by my religious beliefs to follow
the traditional rites and customs established by my
father as head of the household in connection with my


2
   Adeyeye also explained this in his deposition: “Yeah, I am a
Christian. So my kids now will follow my own rite. So like
my father now, they’ll follow his own rite. So like me now,
I have my family now, so I can decide my own. Like when
I don’t have family, I cannot decide on my own.”
No. 12-3820                                                 17

father’s death and funeral. I believe that if I failed to
follow these rites, my father’s death would have brought
spiritual death upon both my mother and myself and
would have prevented my mother and me from finding
spiritual peace.” 3
  Heartland’s argument on this element seems to ask
the court to reject the inter-generational dimension of
Adeyeye’s religion, which would require the court to
probe and perhaps even to disapprove of the content of
his own religious beliefs. As explained above, that is
not a task appropriate for courts. Moreover, we cannot
help but note that Adeyeye’s professed belief that his
faith required him to follow his father’s directions
about matters of faith and ritual seems to fit very com-
fortably with the Judeo-Christian divine commandment
to honor thy father and thy mother. See Ex. 20:12; Deut.
5:16. Thus, we do not see the bright line between the



3
   In his deposition, Adeyeye explained that as the first son,
he was required both to cut his mother’s hair and to ensure
that she exited her home a month later “so that she will not
be disgraced . . . and the death will not come upon her. We,
the children, the dead will not lie on us. If you don’t do that
is going to last. The children and the mother, so that to
avoid disgrace and to avoid the death of their mother. So that
is why we need to perform the rite.” Adeyeye also explained
this in his letters requesting unpaid leave. Adeyeye identified
the rites discussed above, explained that they would last four
to five weeks, and explained that his attendance was
mandatory “so that the death will not come or take away
any of the children’s life.”
18                                              No. 12-3820

father’s faith and the son’s faith that Heartland sees.
Lastly, while not necessary given the other evidence, a
jury may very well find it relevant evidence of sincerity
that Adeyeye was willing to risk his job and put up his
car as collateral for a loan to fund his trip to Nigeria
to participate in these burial rites. The record provides
sufficient evidence for a reasonable jury to find
that Adeyeye was acting on the basis of his own
sincere religious beliefs.


  C. Causation
  Heartland argues next that Adeyeye has no evidence
that “the religious observance or practice was the basis
for [his] discharge or other discriminatory treatment.”
Porter v. City of Chicago, 700 F.3d 944, 951 (7th Cir. 2012)
(internal quotations omitted). The district court did not
decide the issue, and we reject Heartland’s argument. The
record includes pictures of Adeyeye leading the burial
rites. There is no question as to the cause of his absence.
Heartland told Adeyeye he was terminated when he
returned from Nigeria and reported to work. The termina-
tion letter explained that he had been “absent without
having available earned personal time since October 7,
2010” and that he was terminated in accordance with
Heartland’s attendance policy.
  Heartland argues that Adeyeye’s termination was
caused by his absence rather than the refusal to accom-
modate his religious beliefs. This is sophistry, as we
have made clear before. See EEOC v. Ilona of Hungary, Inc.,
108 F.3d 1569, 1575 (7th Cir. 1997) (explaining that plain-
No. 12-3820                                               19

tiffs “plainly were terminated for failing to work on
Yom Kippur; whether or not [the employer’s] decision
to require that they do so was supported by legitimate
concerns for its business goes to the issue of undue hard-
ship, and not to whether a prima facie case was shown”).
Adeyeye was absent to observe his religious practices,
and he was fired as a result of that absence. It is as
simple as that. There is ample evidence indicating that
Adeyeye’s religious observance caused his termination.


  D. Undue Hardship
  Finally, Heartland argues we should affirm summary
judgment on the theory that any accommodation of
Adeyeye’s religion would have imposed an undue hard-
ship on it. On this issue, Heartland bears the burden
of proof, so it must show, as a matter of law, that any and
all accommodations would have imposed an undue
hardship. 42 U.S.C. § 2000e(j); Baz v. Walters, 782 F.2d 701,
706 (7th Cir. 1986). The district court also did not
decide this issue, and we reject Heartland’s argument.
  Adeyeye’s second letter requested permission to take
his one week of vacation together with three weeks
unpaid leave to allow enough time to travel to Nigeria
and participate in the burial rites. The Supreme Court
has recognized unpaid leave as a reasonable and
generally satisfactory form of accommodation for
religious faith and practice: “The provision of unpaid
leave eliminates the conflict between employment re-
quirements and religious practices by allowing the in-
dividual to observe fully religious holy days and
20                                           No. 12-3820

requires him only to give up compensation for a day
that he did not in fact work. Generally speaking, the
direct effect of unpaid leave is merely a loss of income
for the period the employee is not at work; such an ex-
clusion has no direct effect upon either employment
opportunities or job status.” Ansonia Bd. of Educ. v.
Philbrook, 479 U.S. 60, 70–71 (1986) (internal quotations
omitted).
  Reasonableness is assessed in context, of course, and
this evaluation will turn in part on whether or not
the employer can in fact continue to function absent
undue hardship if the employee is permitted to take
unpaid leave on the needed schedule. We recognize
that extended absences may pose challenges for employ-
ers. We must also recognize that many employers also
manage their work around employees’ vacations and
medical leaves that may last several weeks or even
longer. The issue of undue hardship will depend on
close attention to the specific circumstances of the job
and the leave schedule the employee believes is needed.
  On this issue, Heartland is not entitled to summary
judgment. Its evidence does not show that any
reasonable jury would have to find that permitting
Adeyeye to take three weeks of unpaid leave in conjunc-
tion with his week of vacation would have created an
undue hardship for Heartland. We reach this con-
clusion based on the specific evidence in this case,
which showed that during his tenure at Heartland,
Adeyeye had two jobs: material handler and
packer/palletizer. The evidence would permit a jury to
No. 12-3820                                             21

find that Heartland expects and plans for high turnover
of workers in both job categories without com-
promising quality or productivity. The factory where
Adeyeye worked is staffed by temporary workers as
well as permanent workers. At the time of Adeyeye’s
departure, half of the shifts for the packer/palletizers
and one third of the shifts for material handlers were
staffed by temporary workers. Heartland expected and
planned for the frequent turnover of employees by
keeping a ready list of temporary workers who usually
reported to Heartland within an hour of a request. Title
VII requires proof not of minor inconveniences but of
hardship, and “undue” hardship at that. 42 U.S.C.
§ 2000e(j). In light of the evidence of high turnover, fre-
quent use of temporary workers, and a ready supply of
substitutes, a reasonable jury would not be required to
find that an unpaid leave of several weeks for Adeyeye
would have imposed an undue hardship on Heartland.
  Heartland argues, nevertheless, that any inconvenience
or disruption, no matter how small, excuses its failure
to accommodate, relying on the language in Trans World
Airlines, Inc. v. Hardison, 432 U.S. 63, 84 (1977), saying
that an accommodation of religion requiring anything
more than a “de minimis cost” creates undue hardship.
Heartland has read too much into this phrase in
Hardison. The Equal Employment Opportunity Commis-
sion reads the Hardison language as meaning that regular
payment of premium wages (such as overtime or
holiday wage rates) for substitutes would impose an
undue hardship, while administrative costs such as
those incurred in rearranging schedules and recording
22                                              No. 12-3820

substitutions for payroll purposes would not amount to
an undue hardship. 29 C.F.R. § 1605.2(e)(1). Hardison is
most instructive when the particular situation involves
a seniority system or collective bargaining agreement, as in
Hardison itself. Its broad reference to “more than a de
minimis cost” should be understood in this context, espe-
cially when we consider the Court’s strong endorsement of
unpaid leave as a reasonable accommodation for em-
ployees’ religious schedules, see, e.g., Ansonia Board of
Education, 479 U.S. at 70, and when we keep in mind both
words in the key phrase of the actual statutory text:
“undue” and “hardship.” Again, a jury would not be
required to find an undue hardship here.
   Finally, we consider Heartland’s argument that it did
provide Adeyeye with a reasonable accommodation
in the form of voluntary self-termination with the possi-
bility of being rehired. Heartland had the good sense
to relegate this argument to a footnote. It has little to
recommend to it. We strain to imagine a situation
in which such an offer could be considered an accom-
modation, nor could we locate a federal court in the
country opining that such an accommodation could
be reasonable for a religious request. Title VII does not
contemplate asking employees to sacrifice their jobs to
observe their religious practices. At the risk of
belaboring the obvious, Title VII aimed to ensure that
employees would not have to sacrifice their jobs to ob-
serve their religious practices. An option of voluntary
termination with the right to ask for one’s old job later
is not a reasonable accommodation.
No. 12-3820                                          23

  The judgment of the district court is R EVERSED and
the case is R EMANDED for further proceedings consistent
with this opinion.




                         7-31-13